Exhibit 10.46

 

Direct /Bid

 

 

SUPPLIER AGREEMENT

 

between

 

NOVATION, LLC

 

and

 

 

Specialty Laboratories, Inc.

(Reference Laboratory Testing)

LB40060

 

--------------------------------------------------------------------------------


 

 

NOVATION, LLC

 

SUPPLIER AGREEMENT

 

1.             INTRODUCTION.

 

a.             Purchasing Opportunities for Members.  Novation, LLC (“Novation”)
is engaged in providing purchasing opportunities with respect to high quality
products and services to participating health care providers (“Members”).  A
list of Members entitled to participate in Novation’s programs through their
membership or other participatory status in any of the following client
organizations:  VHA Inc., University HealthSystem Consortium, and HealthCare
Purchasing Partners International, LLC (collectively, “Clients”), is maintained
in an electronic database (“Novation Database”).  Novation is acting as the
exclusive agent for each of the Clients and certain of each Client’s
subsidiaries and affiliates, respectively (and not collectively), with respect
to this Agreement.  Novation and the Clients and their subsidiaries and
affiliates will not be responsible or liable for any breach of any purchasing
commitment or for any other actions of any Member.  In addition, none of the
Clients will be responsible or liable for the obligations of another Client or
its subsidiaries or affiliates or the obligations of Novation or Supplier under
this Agreement.  All Clients and Members are intended third party beneficiaries
of this Agreement.

 

b.             Supplier.  Supplier is the manufacturer of products listed on
Exhibit A, the provider of installation, training and maintenance services for
such products, the provider of any other services listed on Exhibit A (such
products and/or services are collectively referred to herein as “Products”) and
any specifications attached hereto as Exhibit B (“Non-Price Specifications”).
Unless otherwise stated, all Products will be new.

 

2.             CONTRACT AWARD.

 

a.             Letter of Award.  By executing and delivering the Letter of Award
attached hereto as Exhibit C (“Award Letter”) to Supplier, Novation will have
accepted your written offer to the Invitation to Bid (“Bid”), and Novation and
Supplier therefore agree that Supplier will make the Products available for
purchase to the Members as of the effective date (“Effective Date”) in the Award
Letter in accordance with the terms of this Agreement, for the term (“Term”)
stated in the Non-Price Specifications and for any renewal terms set forth in
the Non-Price Specifications; provided, however, that Novation’s award of this
Agreement to Supplier will not constitute a commitment by any person to purchase
any of the Products.  Supplier will not impose any purchasing commitment on any
Member as a condition to the Member’s purchase of any Products pursuant to this
Agreement.  Supplier agrees to extend pricing to all Members (VHA, UHC Members
and HPPI Clients and Members) with the exception of long term care facilities,
home health agencies and any competitor of Supplier which is a VHA, UHC Member
or HPPI Client and/or Member that has a current or will have a future Agreement
with Novation, VHA, UHC or HPPI in its capacity as a supplier, during the term
of this Novation Agreement.  Supplier acknowledges that, in making its award to
Supplier, Novation has materially relied on all representations, warranties and
agreements

 

1

--------------------------------------------------------------------------------


 

made by Supplier as part of the Bid and that all such representations,
warranties and agreements will survive acceptance of the Bid.

 

b.             Use of Names, etc.  Supplier agrees that it will not use in any
way in its promotional, informational or marketing activities or materials
(i) the names, trademarks, logos, symbols or a description of the business or
activities of Novation or any Client or Member without in each instance
obtaining the prior written consent of the person owning the rights thereto; or
(ii) the award or the content of this Agreement without in each instance
obtaining the prior written consent of Novation.

 

c.             Optional Purchasing Arrangement.  Supplier shall reserve the
right to contract directly with each Member for Products included in this
Agreement in exceptional circumstances; provided, however, Supplier shall give
prior notice to Novation in writing of such exceptional circumstances and the
essential terms of such agreement.  Additional value required in such
exceptional cases will be defined in an individual contract that will, at
Novation’s discretion, be an exhibit to the Supplier Agreement.  Supplier shall
maintain the Reporting Requirements and fees (“Fees”) payable to Novation in
Sections 5 and 7 for Products purchased through such independent contracts in
recognition of the Novation contribution to and support for any such exceptional
independent arrangement required.  In addition, Supplier agrees to give Novation
prior written notice and must obtain Novation’s prior consent to any proposed
offer Supplier wishes to make to any Member to sell products that are not
covered by this Agreement in conjunction with Products covered by this Agreement
under circumstances where the Member has no real economic choice other than to
accept such terms.

 

d.             Market Competitive Pricing and Terms.

 

•                  Pricing.  Supplier agrees that the prices, terms and
conditions offered by Supplier to Members through this Agreement shall, at all
times, be equal to or better than those offered to any other group purchasing
organization whose members collectively purchase a comparable volume of
Products.  Further, Supplier agrees that the prices, terms and conditions
offered under this Agreement will be better than the prices, terms and
conditions offered to any other customer that purchases a lower volume of
Services relative to the volume purchase by Members hereunder, with the
exception of the Federal government.

 

•                  In the event that a significant amount of Supplier’s business
is conducted with any Member who collectively purchase a comparable volume of
products, pursuant to an arrangement with terms which, considered in the
aggregate, are materially more favorable than those extended to Novation
hereunder, Supplier shall notify Novation of such arrangement.  In the event
that Novation shall notify Supplier that maintaining market competitiveness so
requires, Supplier then shall further lower the award prices or increase any
applicable discount to Members as is necessary to ensure market
competitiveness.  Additionally, any Member eligible for governmental pricing or
research-related endeavors through a university based project, shall have such
pricing made available to them by Supplier.

 

2

--------------------------------------------------------------------------------


 

•                  Non-price Terms.  Supplier will improve non-price terms, such
as quality, technology or other non-price financial value as necessary to assure
market competitiveness, and in addition Supplier agrees to adjust non-price
terms for a specific member or group of members at all times in the event
Supplier offers more favorable non-price terms to any competitor of such member
or group of members.

 

If at any time during the Term Novation receives information from any source
that indicates Supplier’s pricing or non-price terms are not market competitive,
Novation may provide written notice of such information to Supplier, and
Supplier will, within five (5) business days for Novation’s private label
Products and within ten (10) business days for all other Products, advise
Novation in writing of all adjustments necessary to assure market
competitiveness.

 

e.             Notification of Changes in Pricing Terms.  Supplier will provide
not less than sixty (60) days’ prior written notice to Novation and not less
than forty-five (45) days’ prior written notice to all Members of any change in
pricing terms (such as list prices, discounts or pricing tiers or schedules)
permitted or required by this Agreement.

 

f.              Underutilized Businesses.  Certain Members may be required by
law, regulation and/or internal policy to do business with underutilized
businesses and Supplier will assist Novation in helping Members meet these
requirements by complying with all Novation policies and programs with respect
to such businesses.  Novation, in its discretion, may make an award and/or
negotiate another agreement with a HUB in addition to any sole or multi-source
award.

 

g.             E-Commerce Business.  Certain Members have chosen to utilize the
service of the Marketplace@Novation™ through Novation’s relationship with
Neoforma, Inc. (“Neoforma”), to transact business associated with this Agreement
with Supplier.  To assist Novation in helping Members meet those needs, Supplier
agrees to sign, prior to the issuance of any Award Letter, and comply with the
Novation E-Commerce Agreement attached hereto as Exhibit D and support
Novation’s programs with respect to e-commerce.

 

3.             PRODUCT SUPPLY.

 

a.             Delivery and Invoicing.  On and after the Effective Date,
Supplier agrees to promptly deliver Products ordered by the Members, FOB
destination, and will direct its invoices to the Members in accordance with this
Agreement.  Supplier agrees to prepay and absorb charges, if any, for
transporting Products to the Member.  Payment terms are Net 30 days.

 

b.             Return or Recall of Products.  Any Member, in addition to and not
in limitation of any other rights and remedies, will have the right to return
Products to Supplier, in accordance with Supplier’s return goods policy as
agreed to by Novation.   In addition, Supplier will reimburse Members for any
cost associated with any Product corrective action, withdrawal or recall
requested by Supplier or required by any governmental entity.  In the event a
product recall or a court action

 

3

--------------------------------------------------------------------------------


 

impacting supply occurs, Supplier will notify Novation in writing within
twenty-four (24) hours of any such recall or action.  Supplier’s obligations in
this Subsection will survive the expiration or earlier termination of this
Agreement.

 

4.             PRODUCT QUALITY.

 

a.             Free From Defects.  Supplier warrants the Products against
defects in material, workmanship, design, and manufacturing.  Supplier will make
all necessary arrangements to assign such warranty to the Members.  Supplier
further represents and warrants that the Products will conform to the
specifications, drawings, and samples furnished by Supplier or contained in the
Non-Price Specifications and will be safe for their intended use.  If any
Products are defective and a claim is made by a Member on account of such
defect, Supplier will, at the option of the Member; either replace the defective
Products or credit the Member.  Supplier will bear all costs of returning and
replacing the defective Products, as well as all risk of loss or damage to the
defective Products from and after the time they leave the physical possession of
the Member.  The warranties contained in this Subsection will survive any
inspection, delivery, acceptance, or payment by a Member.  In addition, if there
is at any time widespread failure of the Products, the Member may return all
said Products for credit or replacement, at its option.  This Subsection and the
obligations contained herein will survive the expiration or earlier termination
of this Agreement.  The remedies set forth in this Subsection are in addition to
and not a limitation on any other rights or remedies that may be available
against Supplier.

 

b.             New Technology.

 

(i)            During the Term, Supplier will disclose to Novation new
technology developed by Supplier which provides the same function as the
Products.  Upon introduction of the new technology by Supplier, each Member will
be provided the option to exchange any Product purchased hereunder for the new
technology upon the terms and conditions set forth in Exhibit B attached
hereto.  In the event Supplier fails to provide such option to the Members, (1)
Novation will have the right to terminate any or all of the Products which have
been superceded by such new technology providing the same function as the
Products or (2) Novation may elect at its discretion to contract with one or
more additional suppliers of comparatively similar new technology

 

(ii)           If at any time during the Term new technology (as defined by a
Novation Council) for a product becomes available from any source which provides
incremental patient care benefits and/or incremental safety benefits over
technology currently available under this Agreement, Novation shall provide
written notice of such information to Supplier and may elect to contract with a
third party vendor, or terminate the Agreement and re-bid the category so
Members have access to New Technology at all times.  Such action will not
constitute a breach of this Agreement by Novation.

 

5.             REPORTS AND OTHER INFORMATION REQUIREMENTS.  Within twenty (20)
days after the end of each full and partial month during the Term (“Reporting
Month”), Supplier will submit to

 

4

--------------------------------------------------------------------------------


 

Novation a report in form and content reasonably satisfactory to Novation (“Net
Sales Report”) and any other information during the time period required as set
forth in the Information Requirements Guidebook.  Such Guidebook may be found at
the Novation website at www.novationco.com.

 

6.             OBLIGATIONS OF NOVATION.

 

a.             Information to Members.  After issuing the Award Letter,
Novation, in conjunction with the Clients, will deliver a summary of the
purchasing arrangements covered by this Agreement to each Member and will, from
time to time, at the request of Supplier, deliver to each Member reasonable and
appropriate amounts and types of materials supplied by Supplier to Novation
which relate to the purchase of the Products.

 

b.             Marketing Services.  Novation, in conjunction with the Clients,
will market the purchasing arrangements covered by this Agreement to the
Members.  Such promotional services may include, as appropriate, the use of
direct mail, contact by Novation’s field service delivery team, member support
services, and regional and national meetings and conferences.  As appropriate,
Novation, in conjunction with the Clients, will involve Supplier in these
promotional activities by inviting Supplier to participate in meetings and other
reasonable networking activities with Members.

 

7.             FEES.

 

a.             Calculation.  Supplier will pay to Novation, as the authorized
collection agent for each of the Clients and certain of each Client’s
subsidiaries and affiliates, respectively (and not collectively), Fees belonging
to any of the Clients or certain of their subsidiaries or affiliates equal to
the Agreed Percentage of all Net Sales of the Products to the Members directly
or indirectly from Supplier, whether under the pricing and other terms of this
Agreement or under the terms of any other purchasing or pricing arrangements
that may exist between the Members and Supplier.  As used herein, Net Sales
shall mean invoiced sales of Products less related Product returns.  The “Agreed
Percentage” will be defined in the Award Letter.

 

b.             Payment.  On or about the Effective Date, Novation will advise
Supplier in writing of the amount determined by Novation to be Supplier’s
monthly estimated Fees.  Thereafter, Supplier’s monthly estimated Fees may be
adjusted from time to time upon written notice from Novation based on actual
purchase data.  No later than the tenth (10th) day of each month, Supplier will
remit the monthly estimated Fees for such month to Novation.  Such payment will
be adjusted quarterly to reflect the reconciliation between the actual Fees
payable with the estimated Fees actually paid during the previous quarter.

 

The check amount should be reconcilable with the Fee calculation on the
applicable sales and revenue report.  The reconciliation of the previous
quarters’ estimated payments should be adjusted against the appropriate monthly
estimated payment.  Please also include this reconciliation information on the
check remittance advice.

 

The following is an example of the reconciliation payment that would have been
made for the first quarter of the year 2003.  It shows the information that a
supplier must specify on the remittance

 

5

--------------------------------------------------------------------------------


 

advice of a quarterly Fee reconciliation check.  All other non-reconciliation
months would require only the first three columns of information below to
accompany payment.

 

 

Agreement
Number

 

Estimated
Payment

 

Month /
Year

 

01/2003
Reconciliation

 

02/2003
Reconciliation

 

03/2003
Reconciliation

 

Total
Payment

 

MS80019

 

$

100,000

 

05/2003

 

$

2,145

 

$

-1,820

 

$

5,600

 

$

105,925

 

 

Fee checks must be made payable to Novation, LLC and sent to:

 

If Sent By First Class Mail:

 

Novation, LLC

75 Remittance Dr., Suite 1420

Chicago, IL  60675-1420

 

If Sent Via Courier (i.e., Federal Express, United Parcel Service, Messenger):

 

The Northern Trust Company

350 North Orleans Street

Receipt & Dispatch 8th Floor

Chicago, IL 60654

 

Attn: Novation, LLC, Lockbox Number 1420

Telephone No. (312) 444-3576

 

On the airbill please remember to list the bank’s telephone number, as recipient
at this location.  You should also include your telephone number as the sender.

 

IMPORTANT REMINDER: ALL checks for Fees should be made payable to Novation, LLC,
regardless of whether they are sent first-class mail or by courier.  Under no
circumstances should checks be made payable to The Northern Trust Company.

 

8.     COMPLIANCE WITH LAW AND GOVERNMENT PROGRAM PARTICIPATION.

 

a.             Compliance With Law.  Supplier represents and warrants that,
after due inquiry, it is, and for the Term shall be, in compliance with all
federal, state and local statutes, laws, ordinances and regulations applicable
to it (“Legal Requirements”) which are material to this Agreement, including
Legal Requirements pertaining to the safety and condition of the Products,
occupational health and safety, environmental protection, nondiscrimination,
antitrust, and equal employment opportunity.  In the event of Supplier’s failure
to comply with the foregoing, Novation will have the right to immediately
terminate any or all of the Product(s) subject to such failure, with notice to
Supplier, or to terminate this Agreement in its entirety pursuant to Section 12
(a).  During the Term, Supplier will:  (1) promptly notify Novation of any
lawsuits, claims, administrative actions or other proceedings asserted or
commenced against it which assert in whole or in part that Supplier is in
noncompliance

 

6

--------------------------------------------------------------------------------


 

with any Legal Requirement which is material to this Agreement and (2) promptly
provide Novation with true and correct copies of all written notices of adverse
findings from the U.S. Food and Drug Administration (“FDA”) and all written
results of FDA inspections which pertain to the Products.

 

b.             Government Program Participation.  Supplier represents and
warrants that it is not excluded from participation, and is not otherwise
ineligible to participate, in a “Federal health care program” as defined in 42
U.S.C. § 1320a-7b(f) or in any other government payment program.  In the event
Supplier is excluded from participation, or becomes otherwise ineligible to
participate in any such program during the Term, Supplier will notify Novation
in writing within three (3) days after such event, and upon the occurrence of
such event, whether or not such notice is given to Novation, Novation may
immediately terminate this Agreement upon written notice to Supplier.

 

9.     INSURANCE.

 

a.             Policy Requirements.  Supplier will maintain and keep in force
during the Term product liability, general public liability, and property damage
insurance against any insurable claim or claims, which might or could arise
regarding Products purchased from Supplier.  Such insurance will contain a
minimum combined single limit of liability for bodily injury and property damage
in the amounts of not less than $2,000,000 per occurrence and $10,000,000 in the
aggregate and will name Novation, the Clients, and the Members, as their
interests may appear, as additional insureds.  Supplier will provide to Novation
in its Bid and thereafter within fifteen (15) days after Novation’s request, an
insurance certificate indicating the foregoing coverage, issued by an insurance
company licensed to do business in the relevant states and signed by an
authorized agent.

 

b.             Self-Insurance.  Notwithstanding anything to the contrary in
Subsection a. above, Supplier may maintain a self-insurance program for all or
any part of the foregoing liability risks, provided such self-insurance policy
in all material respects complies with the requirements applicable to the
product liability, general public liability and property damage insurance set
forth in Subsection a.

 

c.             Amendments, Notices and Endorsements.  Supplier will not amend,
in any material respect that affects the interests of Novation, the Clients, and
the Members, or terminate said liability insurance or self-insurance program
except after thirty (30) days’ prior written notice to Novation and will provide
to Novation copies of all notices and endorsements as soon as practicable after
it receives or gives them.

 

10. RELEASE AND INDEMNITY.  SUPPLIER WILL RELEASE, INDEMNIFY, HOLD HARMLESS,
AND, IF REQUESTED, DEFEND NOVATION, THE CLIENTS, AND THE MEMBERS, AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, REGENTS, AGENTS, SUBSIDIARIES, AFFILIATES AND
EMPLOYEES (COLLECTIVELY, THE “INDEMNITEES”), FROM AND AGAINST ANY CLAIMS,
LIABILITIES, DAMAGES, ACTIONS, COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES, EXPERT FEES AND COURT COSTS) OF ANY KIND
OR NATURE, WHETHER AT LAW OR IN EQUITY, to the extent ARISING FROM OR CAUSED IN
ANY PART BY (1) THE BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR
AGREEMENT OF SUPPLIER CONTAINED IN THIS AGREEMENT OR IN THE BID; (2) THE
CONDITION OF ANY PRODUCT, INCLUDING A DEFECT IN MATERIAL, WORKMANSHIP,

 

7

--------------------------------------------------------------------------------


 

DESIGN OR MANUFACTURING; OR (3) THE WARNINGS AND INSTRUCTIONS ASSOCIATED WITH
ANY PRODUCT. SUCH INDEMNIFICATION, HOLD HARMLESS AND RIGHT TO DEFENSE WILL NOT
BE APPLICABLE TO THE EXTENT THE CLAIM, LIABILITY, DAMAGE, ACTION, COST OR
EXPENSE ARISES AS A RESULT OF AN ACT OR FAILURE TO ACT OF INDEMNITEES.   IN
ADDITION, SUPPLIER REPRESENTS AND WARRANTS THAT SALE OR USE OF THE PRODUCTS WILL
NOT INFRINGE ANY UNITED STATES PATENT AND WILL, AT ITS OWN EXPENSE, DEFEND EVERY
SUIT WHICH WILL BE BROUGHT AGAINST NOVATION OR A MEMBER FOR ANY ALLEGED
INFRINGEMENT OF ANY PATENT BY REASON OF THE SALE OR USE OF THE PRODUCTS AND WILL
PAY ALL COSTS, DAMAGES AND PROFITS RECOVERABLE IN ANY SUCH SUIT.  THIS SECTION
AND THE OBLIGATIONS CONTAINED HEREIN WILL SURVIVE THE EXPIRATION OR EARLIER
TERMINATION OF THIS AGREEMENT.  THE REMEDIES SET FORTH IN THIS SECTION ARE IN
ADDITION TO AND NOT A LIMITATION ON ANY OTHER RIGHTS OR REMEDIES THAT MAY BE
AVAILABLE AGAINST SUPPLIER.

 

11.          BOOKS AND RECORDS; FACILITIES INSPECTIONS.  Supplier agrees to
keep, maintain and preserve complete, current and accurate books, records and
accounts of the transactions contemplated by this Agreement and such additional
books, records and accounts as are necessary to establish and verify Supplier’s
compliance with this Agreement.  All such books, records and accounts will be
available for inspection and audit by Novation representatives at any time
during the Term and for two (2) years thereafter, but only during reasonable
business hours and upon reasonable notice.  Novation agrees that its routine
audits will not be conducted more frequently than twice in any consecutive
twelve (12) month period, subject to Novation’s right to conduct special audits
whenever it deems it to be necessary.  In addition, Supplier will make its
manufacturing and packaging facilities available for inspection from time to
time during the Term by Novation representatives, but only during reasonable
business hours and upon reasonable notice.  The exercise by Novation of the
right to inspect and audit is without prejudice to any other or additional
rights or remedies of either party.

 

12.          Termination.  Either party may terminate this Agreement at any time
for any reason whatsoever by delivering not less than ninety (90) days’ prior
written notice thereof to the other.  In addition, either party may terminate
this Agreement immediately by delivering written notice thereof to the other
upon the occurrence of either of the following events:

 

(a)               The other party breaches this Agreement and does not cure such
breach within thirty (30) days of receipt of such notice, except for Supplier’s
monetary breach or breach of Compliance with Laws, for which a cure period shall
not be allowed; or

 

(b)               The other party becomes bankrupt or insolvent or makes an
unauthorized assignment or goes into liquidation or proceedings are initiated
for the purpose of having a receiving order or winding up order made against it
or the other party and applies to the courts for protection from its creditors.

 

8

--------------------------------------------------------------------------------


 

13.          CONFIDENTIAL INFORMATION.

 

a.             Nondisclosure.  The parties agree that they will:

 

(1)           keep strictly confidential and hold in trust all Confidential
Information, as defined in Subsection 13.b. below, of Novation, the Clients, and
the Members and of Supplier;

 

(2)           not use the Confidential Information for any purpose other than
the performance of its obligations under this Agreement, without the prior
written consent of the other party;

 

(3)           not disclose the Confidential Information to any third party
(unless required by law) without the prior written consent of the other party;
and

 

(4)           not later than thirty (30) days after the expiration or earlier
termination of this Agreement, return to Novation, the Client, or the Member or
to Supplier, as the case may be, the Confidential Information.

 

b.             Definition.  “Confidential Information,” as used in
Subsection 13.a. above, will consist of all information relating to the prices
and usage of the Products (including all information contained in the reports
produced by Supplier pursuant to Section 5 above) and all documents and other
materials of Novation, the Clients, and the Members and of Supplier containing
information relating to the programs of Novation, the Clients, or the Members or
of Supplier of a proprietary or sensitive nature not readily available through
sources in the public domain.

 

c.             HIPAA.    If a Member determines, in its sole reasonable
discretion, that Supplier is a “business associate,” as that term is defined in
the privacy rules promulgated pursuant to The Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”) codified at 42 CFR Parts 160 and 164,
Supplier will negotiate with Member a mutually acceptable written agreement
which will govern Supplier’s access to “protected health information” as defined
under HIPAA (a “Business Associate Contract”).

 

14.          MISCELLANEOUS.

 

a.             Choice of Law.  This Agreement will be governed by and construed
in accordance with the internal substantive laws of the State of Texas and the
Texas courts will have jurisdiction over all matters relating to this Agreement;
provided, however, the terms of any agreement between Supplier and a Member will
be governed by and construed in accordance with the choice of law and venue
provisions set forth in such agreement.

 

b.             No Assignment.  No assignment of all or any part of this
Agreement may be made without the prior written consent of the other party,
which consent will not be unreasonably withheld.  As used herein, “assignment”
shall mean a transfer by virtue of operation of law, under an order of any
court, or pursuant to any plan of merger, consolidation or sale of stock or
assets.  Any assignment of all or any part of this Agreement by either party
will not relieve that party of the responsibility of

 

9

--------------------------------------------------------------------------------


 

performing its obligations hereunder to the extent that such obligations are not
satisfied in full by the assignee.  This Agreement will be binding upon and
inure to the benefit of the parties’ respective successors and assigns.

 

c.             Notices.  Except as otherwise expressly provided herein, all
notices or other communications required or permitted under this Agreement will
be in writing and will be deemed sufficient when mailed by United States mail,
or delivered in person to the party to which it is to be given, at the address
of such party set forth below:

 

If to Supplier:

To the address set forth by Supplier in the Bid

 

With a copy to:

The Office of the General Counsel

Specialty Laboratories, Inc.

2211 Michigan Avenue

Santa Monica, CA 90404

 

If to Novation:

Novation

Attn:  General Counsel

125 East John Carpenter Freeway

Irving, TX  75062-2324

 

Or such other address as the party will have furnished in writing in accordance
with the provisions of this Subsection.

 

d.             Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement will be prohibited
by or invalid under applicable law, such provision will be ineffective to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement.  Each party will,
at its own expense, take such action as is reasonably necessary to defend the
validity and enforceability of this Agreement and will cooperate with the other
party as is reasonably necessary in such defense.

 

e.             Entire Agreement.  This Agreement, together with the exhibits
listed below, will constitute the entire agreement between Novation and
Supplier.  In the event of any inconsistency between this Agreement and a
purchase order, the terms of this Agreement will control, except that the
purchase order will supersede Sections 3 and 4 of this Agreement in the event of
any inconsistency with such Sections.  No other terms and conditions in any
document, acceptance, or acknowledgment will be effective or binding unless
expressly agreed to in writing.  The following exhibits are incorporated by
reference in this Agreement:

 

Exhibit A                Product and Service Description and Pricing

 

10

--------------------------------------------------------------------------------


 

Exhibit B

 

Non-Price Specifications

 

 

 

Exhibit C

 

Award Letter

 

 

 

Exhibit D

 

Novation E-Commerce Agreement

 

 

SUPPLIER:

Specialty Laboratories, Inc.

 

 

 

 

 

 

 

ADDRESS:

2211 Michigan Avenue

 

 

 

 

Santa Monica, CA 90404

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE:

/s/ Cheryl G. Gallarda

 

 

 

 

 

 

TITLE:

Vice President, Business Operations

 

DATE:

9/8/04

 

 

11

--------------------------------------------------------------------------------


 

Exhibit A

Product and Service Description and Pricing

 

Reference Laboratory Testing

 

Pricing:                 Prices listed on Exhibit A are hospital invoice price. 
Tests referred to another laboratory may include an additional handling charge,
which is not included in the price on Exhibit A.

 

Test pricing in Exhibit A represents aggregate discounts from list price of
[*]%, [*]%, and [*]% for each tier respectively.

 

To maintain compliance with current California regulations, Supplier is required
to charged Members for all testing referred to another laboratory at the price
charged to Supplier.  In the event a test currently being performed by Supplier
is discontinued and referred to another laboratory, Supplier will be required to
charge the Member the price Supplier is being charged.

 

All tests sent to Specialty by a facility or system will be included in the
calculation of the average monthly volume.

 

Tier Level Pricing Definitions:

 

Tier 1:               Up to $[*] average monthly volume of tests sent to
Specialty

Tier 2:               $[*] average monthly volume of tests sent to Specialty

Tier 3:               $[*] average monthly volume of tests sent to Specialty or
any individual member that sends [*]% or more of its eligible reference testing
per month (measured by volume), irregardless of average monthly volume.

 

--------------------------------------------------------------------------------

* Information for which confidential treatment has been requested pursuant to
Rule 24(b)(2) of the Securities Exchange Act of 1934, as amended.  The omitted
material has been filed separetely with the Securities and Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

IDN

Pricing:                 Facilities belonging to an IDN which purchase in
aggregate $[*] or more annually in reference laboratory testing are eligible for
additional test discounts in the form of a member-specific “hotlist” of tests. 
The IDN and Supplier may mutually negotiate and mutually agree on up to 30 tests
to receive additional discounts.  Member and Supplier must mutually agree upon
the selection of those tests prior to pricing being implemented.

 

After utilizing the Agreement for one year, Member and Supplier have the option
to review the list and make adjustments if necessary.

 


IDN

Commitment:                      Facilities belonging to an IDN which purchase
in aggregate $[*] or more annually in reference laboratory testing that obtain
commitment from all members of the IDN to utilize Supplier as their primary
reference laboratory (defined as sending Supplier [*]% of the possible reference
testing) and a commitment to convert such testing in a timeframe not to exceed
[*] days after implementation of required ordering systems, will be offered a
savings guarantee of [*].  This savings guarantee is not open to IDNs that are
currently [*]% committed to Specialty.

 

Participating Members shall be deemed to be part of a system or network if they
meet either of the following criteria:

 

1.               Are listed in VHA or UHC membership as part of a system or
network under one “parent” member AND are owned, managed, controlled or leased
by “parent” member

 

2.               Have joined together with other Participating Members in local
or regional effort to reduce supply chain costs through standardization. 
Examples of this might include consolidated logistics centers, local integrated
delivery networks (LIDN) or regional networks of unrelated VHA or UHC facilities
who agree to commit and standardize on one Supplier.  Eligibility under this
criterion will be determined by Novation.

 

Existing

Contracts:             Members who have existing independent (local) agreements
with Supplier at the time of execution of this Agreement shall have the option
to retain their existing agreement terms and conditions.  In all such cases
however, Supplier agrees to report sales and pay Fees on such agreements.

 

 

--------------------------------------------------------------------------------

* Information for which confidential treatment has been requested pursuant to
Rule 24(b)(2) of the Securities Exchange Act of 1934, as amended.  The omitted
material has been filed separetely with the Securities and Exchange Commission.

 

13

--------------------------------------------------------------------------------


 

Referral

Testing:                 Tests that Specialty does not run in-house and refers
to another reference laboratory will be priced to members at the price that
Supplier pays for that test.  However, the following handling fee will be added
to tests referred to another reference laboratory.  Exhibit A pricing does not
include the handling fee in the price of the test.

 

Handling fees for referral tests are as follows:

Tier 1      $[*] per test

Tier 2      $[*] per test

Tier 3      [*]

 

Price

Protection:            All prices contained in Exhibit A will not increase for
the length of this Agreement, including the extension year, with the exception
of the following: tests referred to reference laboratories and discontinued
tests which must be referred outside Specialty.  If a referral reference
laboratory notifies Specialty of a price increase on a test, Specialty will
provide best efforts to notify Members 30 days in advance.

 

 

--------------------------------------------------------------------------------

* Information for which confidential treatment has been requested pursuant to
Rule 24(b)(2) of the Securities Exchange Act of 1934, as amended.  The omitted
material has been filed separetely with the Securities and Exchange Commission.

 

14

--------------------------------------------------------------------------------


 

 Exhibit A-1

Product and Service Description and Pricing

 

Reference Laboratory Testing – Letter of Participation

Specialty Labs - Laboratory Testing Services (LB40060)

 

Attached.

 

 

15

--------------------------------------------------------------------------------


 

Letter of Participation

 

Specialty – Reference Laboratory Testing (LB40060)

 

 

Hospital Name

 

Member ID

 

Address

 

City, State, ZIP

 

Contact

 

Phone

 

 

Non-participating facilities or facilities committing to use Specialty as the
primary reference laboratory (requires 90% commitment) should complete this
letter of participation to access pricing.

 

Specialty will monitor usage levels two times per year.  If our facility fails
to meet the agreed upon average monthly volume or commitment level, Specialty
will meet with us to review our commitment level.  If our facility cannot meet
the commitment level, Specialty will provide us with a 30-day written notice
that our pricing will change to a tier level based upon our average monthly
testing volume. Specialty will also notify Novation of the change.  Payment
terms are net 30 days.

 

For new participant only:

 

To designate Specialty as your primary reference lab:

As an authorized representative of the facility listed above, I agree to the
following usage level.

 

As an authorized representative of the facility listed above, I agree to the [*]
percent commitment usage level.  This signed letter will allow our facility full
access to tier 3:

o Tier 1: Up to $[*] average monthly volume
o Tier 2: $[*] average monthly volume
o Tier 3: $[*] average monthly volume
o.IDN:    $[*] average annual volume

 

Tier 3:     Commits to send [*]% or more of its eligible reference testing per
month (as measured by volume) regardless of the average dollar amount in monthly
net revenue

 

 

Upon our execution of this selection form and delivery to and acceptance by
Specialty, Specialty shall provide laboratory testing services to our facility
and tier contract pricing will become effective.  This selection form may be
terminated with 30 days’ written notice to Novation. Novation will then notify
Specialty to remove the Novation pricing.  If there are multiple facilities to
be covered by this letter of commitment, please attach a list of all facilities
(include the name of each facility, member id, address, city, state and ZIP
code).

 

 

Authorized Signature

 

Printed Name

 

Title

 

Date

 

 

For Specialty Laboratories’ Use Only

Date Received:

 

Assigned To:

 

Pricing Effective Date:

 

Sales Rep:

 

 

Submitted By:

 

Phone No.:

 

Member ID

 

Date:

 

No.:

 

 

 

Copy and fax to: Novation Contract Administration at 877/NOVAFRM (668-2376).

Problems? Contact us at novafrm@novationco.com

 

--------------------------------------------------------------------------------

* Information for which confidential treatment has been requested pursuant to
Rule 24(b)(2) of the Securities Exchange Act of 1934, as amended.  The omitted
material has been filed separetely with the Securities and Exchange Commission.

 

16

--------------------------------------------------------------------------------


 

Exhibit A-2

Product and Service Description and Pricing

 

Reference Laboratory Testing

 

Price List is attached.

 

[*]

 

--------------------------------------------------------------------------------

* Information for which confidential treatment has been requested pursuant to
Rule 24(b)(2) of the Securities Exchange Act of 1934, as amended.  The omitted
material has been filed separetely with the Securities and Exchange Commission.

 

17

--------------------------------------------------------------------------------


 

Exhibit B

Non-Price Specifications

 

Term:

 

Seven month agreement beginning on November 1, 2004 through April 30, 2005 with
one one-year option year at Novation’s sole option.

 

 

 

Fees:

 

Fees listed below on all sales:

 

 

Annual Volume of all Tests of all Members

 

Fee Percentage

 

Up to $[*] annual volume

 

[*]%

 

Over $[*] annual volume

 

[*]%

 

Every six (6) months from the start date of this Agreement, Novation will review
the annual volume run rate.  At that time, if the annual run rate does not reach
$[*] as originally specified by Specialty Labs for that six (6) month timeframe,
Specialty Labs agrees to pay Novation fees to equal a total of [*]% retroactive
to the beginning of the 6 month period.

 

Information

Services:               Any and all costs associated with system interfaces
offered by Specialty will be borne by Specialty.   The average length of time to
develop a new interface is 60-90 days, depending on the vendor.  Specialty has a
number of interfaces already written for LIS systems.  Specialty sends a
transition team on-site to train the hospital staff on the interface (generally
2 – 3 days).

 

Coverage:              Supplier will provide reference laboratory testing to all
Members as defined in Section 2a of the Supplier Agreement.

 

Courier

Service:                 Supplier will provide specimen pick-up services to
Members.  Supplier will work with Members to establish pick up times that meet
business and turn-around time needs.  Supplier will add additional services as
appropriate to properly service members that best optimizes its assay schedules
and sample preparation.  Supplier will not charge any additional fees to Members
for standard courier services of specimens to Supplier.  All specimens will be
shipped by same day or overnight services to Supplier’s laboratory at Supplier’s
expense.  Pickups are scheduled on weekends and holidays at customer request. 
Specialty offers courier service 7 days/week including all holidays.

 

Members will ship specimens via same day or overnight services at no additional
charge where a courier service is not available.

 

--------------------------------------------------------------------------------

* Information for which confidential treatment has been requested pursuant to
Rule 24(b)(2) of the Securities Exchange Act of 1934, as amended.  The omitted
material has been filed separetely with the Securities and Exchange Commission.

 

18

--------------------------------------------------------------------------------


 

 

Supplier does not provide STAT service or charge STAT fees due to the
specialized nature of Supplier’s standard testing services.

 

Supplies:               Supplier will pay for all supplies required for the
collection, processing, handling, and transportation of specimens.  Supplies can
be ordered by calling client services at (800) 421-4449 or by faxing a copy of
the order form to (310) 828-5213.

 

Consultations:                     Supplier provides consultative services as
part of the service to Participating Members through a team of expert physicians
and doctoral level scientists.

 

Conversion

Assistance:           Supplier will provide, but are not limited to, the
following assistance to a Participating Member that is converting from a
competitive reference laboratory:

 

1.         Test Methodology Verification: Samples may be submitted to verify
methodologies and reference ranges.  While it is generally acceptable that
Supplier provides the “gold standard” for which other reference laboratories
verify their assays, Supplier shall provide up to ten (10) comparison samples at
no charge in order to provide comparison data to each Participating Member.

 

2.         Sample Reports: Most test procedures have standard report formats. 
Some assays have multiple parameters and customized reporting is necessary. 
Samples of these reports will be made available to the medical director at each
facility, if required.

 

3.         Information Systems Conversion Reimbursement: In order to offset the
cost incurred by any Participating Member, Supplier will provide Supplier
on-site assistance or financial reimbursement for individuals to assist with the
building of test dictionaries.  In such cases, payment will be made direct to a
Member employee at an established hourly rate for an agreed upon maximum number
of hours   For Meditech users, a “Test Building Utility” has been developed and
this credit will not apply.

 

4.         Physician Education: As part of Supplier’s on-going efforts to
transfer the technological advances developed through research and development,
physician education programs will be made available.  These may include but will
not be limited to lectures, teleconferences, technical notes, etc.

 

5.         Staff Development: Each local Supplier sales representative will work
with the Technical Services department to insure that laboratory staff are
sufficiently trained in all aspects of specimen processing, report retrieval and
other functions associated with referral testing.

 

19

--------------------------------------------------------------------------------


 

Cost

Containment:       Supplier provides the following as part of the service to
Participating Members:

 

1.             Clinical Consultation: Supplier’s Medical Directors and
Scientific staff are available for development of alternative clinical pathways,
standing orders and treatment monitoring.  As with all cost reduction
initiatives, these programs are available to all Participating Members.  Cost
savings vary from case to case.

 

2.             Utilization Review: Statistical review of physician orders and
utilization can provide each facility with information regarding any series of
tests that may be out-dated or non-contributory.

 

3.             Secondary Lab Consolidation: For facilities that utilize several
reference labs, Supplier provides the opportunity to consolidate these sources
for esoteric testing.  Existing staff, dedicated to specimen processing,
shipping and report retrieval can be re-assigned.

 

4.             Advanced Test Introduction: Participating Members receive
information updates on new tests on a regular basis.  These advances in
laboratory science lead to better patient management and cost reductions.

 

5.             Improved Turn-around time: Supplier’s assay schedule is more
aggressive than any other laboratory.  Providing testing in one unified
location, complex tests are resulted faster, reducing the time needed for
clinical decision making by individual physicians.

 

6.             Test Selection: With approximately 3,700 tests and panels in the
active test menu, fewer samples are referred to other laboratories.  This
reduces overall processing time, expedites result verification and reduces
specimen shipping errors.

 

7.             On-Site Lab Technical Support for Participating Members:
Additional support will be provided as deemed necessary on a case-by-case
basis.  For those facilities that require on-site technical support, staff will
be available.

 

8.             CEU Programs: Continuing education programs exist and are
encouraged.  Every effort will be made to provide qualified speakers and
materials to meet existing CEU schedules.  These include seminars for CE
programs, grand rounds and Supplier’s Conferences.

 

9.             Training Seminars and/or Training Implementation Teams: All
necessary training and education complete with documentation and test data will
be provided at each facility.

 

10.           Joint Marketing Services: An entire menu of joint marketing
services is available for enhancing a hospital’s outreach program. Federal
regulations require Supplier

 

20

--------------------------------------------------------------------------------


 

to charge the fair market value for these services.  These include, but are not
limited to:

 

 

Market opportunity assessment

 

Managed care program development

 

Joint directory of services

 

Joint sales calls

 

Sales training

 

Sales management training

 

Client service training

 

Courier network development

 

Marketing materials development

 

Laboratory operations assessment

 

Regulatory compliance services

 

Billing consultation

 

Continuing education

 

Consulting services

 

Inter-institutional connectivity

 

 

 

21

--------------------------------------------------------------------------------


 

Exhibit C

Novation®

 

 

The Supply Company of VHA & UHC

 

 

 

 

 

125 East John Carpenter Freeway

 

 

Suite 1500

 

 

Irving, TX 75062-2324

 

September 2, 2004

 

Stephen Riendeau

Director, Corporate Accounts

Specialty Laboratories

660 Monticlair Dr.

Macon, GA  31210

 

Subject:                  Acceptance of Bid (Supplier Agreement #LB40060)

 

Dear Stephen,

 

Novation, LLC (“Novation”), acting in its capacity as agent for VHA, UHC, and
HPPI, respectively (and not collectively) and certain of their respective
subsidiaries and affiliates, accepts your proposal (Bid Certification) for
Reference Laboratory testing in response to our Invitation to Bid for an
Additional Supplier, Reference Laboratory Testing dated May 12, 2004, which was
signed and dated by you on June 15, 2004.  The Supplier Agreement, to which this
letter will be attached as an Exhibit, will represent the final agreement
between the parties for Reference Laboratory testing. You will sign and date
that Supplier Agreement.

 

The “Agreed Percentage” for the Fee will be defined below:

 

Fees paid on all sales of Products on Exhibit A:

Up to $[*] annual volume   1.5% fee

Over $[*] annual volume    3.0% fee

 

Every six (6) months from the start date of this Agreement, Novation will review
the annual volume run rate.  At that time, if the annual run rate does not reach
$40,000,000 as originally specified by Specialty Labs for the six (6) month
timeframe, Specialty Labs agrees to pay Novation fees to equal a total of 2.25%
retroactive to the beginning of the 6 month period.

 

The term of this Agreement will be for a period of 6 months, effective November
1, 2004, with one one-year renewal options at Novation’s discretion.  In
addition, please be advised that Novation may elect to contract with a HUB
(Historically Underutilized Business) manufacturer for such products.

 

Novation looks forward to a successful implementation of this Agreement.

 

Sincerely,

 

/s/ Eldon Peterson

 

Eldon Petersen

Group Senior Vice President

Novation, LLC

 

--------------------------------------------------------------------------------

* Information for which confidential treatment has been requested pursuant to
Rule 24(b)(2) of the Securities Exchange Act of 1934, as amended.  The omitted
material has been filed separetely with the Securities and Exchange Commission.

 

22

--------------------------------------------------------------------------------


 

Exhibit D

Novation E-Commerce Agreement

 

This Novation E-Commerce Agreement (“Agreement”) is entered into effective
October 1, 2004 (“Effective Date”) between Specialty Laboratories, Inc., a
California corporation having its principal place of business at 2211 Michigan
Avenue, Santa Monica, CA 90404 (“Supplier”) and, Novation, LLC, a Delaware
limited liability company having its principal place of business at 125 East
John Carpenter Freeway, Irving, Texas 75062 (“Novation”).  Novation is a
contracting agent that develops and delivers supply chain management agreements,
programs and services on behalf of VHA Inc. (“VHA”), University HealthSystem
Consortium (“UHC”) and their patrons.

 

Certain Members have chosen to utilize the services of
Marketplace@NovationTMthrough Novation’s relationship with Neoforma, Inc. to
transact business associated with this Agreement with Supplier.  To assist
Novation in helping Members meet those needs, Supplier agrees to participate in
Marketplace@Novation and utilize certain Marketplace@Novation services by
entering into this Agreement with Novation.

 

Novation and Supplier therefore agree as follows:

 

1.             DEFINITIONS

 

1.1           “Affiliate” means a person or entity controlled by or under common
control with another person or entity.

 

1.2           “Content” means any text, graphics, logos, button icons, images,
audio clips, video clips, HTML code, java programs and other material displayed
at Marketplace@Novation, but excluding Supply Chain Data.

 

1.3           “Contract Portfolio” means a catalog of Products for which
Novation has contracted with Supplier for the benefit of the members of VHA and
UHC and the associated healthcare organizations of HPPI.  For purposes of
clarification, a Product is purchased through a Contract Portfolio if the
Product is included in the contract between Novation and Supplier and is sold to
a VHA or UHC member, regardless of whether such sale is pursuant to a separate
contract between Supplier and the member and except when the Member notifies
Novation that the Product has been purchased pursuant to the terms of another
GPO’s contract.

 

1.4           “EDI Standards” means the standard format for Electronic Data
Interchange (EDI) generally accepted and used in North America, as may change
from time to time.

 

1.5           “Information” means (i) any and all information and data
collected, developed, and/or stored by Marketplace@Novation relating to Members,
(ii) any and all information and data relating to use of or transactions at
Marketplace@Novation by Members and (iii) any and all Member Transaction
Information collected, developed, and/or stored by Marketplace@Novation.

 

1.6           “Marketplace@Novation” means the e-commerce marketplaces created
specifically for and accessible only to the members of VHA and UHC and the
associated healthcare organizations of HPPI.

 

1.7           “Member Transaction Information” means information delivered or
received between Supplier and a Member through Marketplace@Novation or Supply
Chain Data delivered to Marketplace@Novation.

 

1.8           “Members” means at any date those members of VHA and UHC and the
associated healthcare organizations of HPPI entitled to use the
Marketplace@Novation pursuant to a Marketplace@Novation participation agreement.

 

1.9           “NeoFormat” means the format in which Product Data is to be sent
to Marketplace@Novation.

 

23

--------------------------------------------------------------------------------


 

1.10         “Non-Contract Products” means any Product offered by Supplier other
than through a Contract Portfolio.  For purposes of clarification, a Product may
be offered by Supplier both as a Non-Contract Product and through one or more
Contract Portfolios, but will be considered a Non-Contract Product when the
Member notifies Novation that the Product has been purchased pursuant to the
terms of another group purchasing organization’s contract.

 

1.11         “Products” means all equipment, products, supplies and services,
information and content provided by Supplier and available for purchase, rental
or lease by Members at Marketplace@Novation or through the Services.

 

1.12         “Product Data” means information describing the manufacturer and
distributor product numbers, features, functions and pricing of Supplier’s
Products, including images, specifications, shipping weight, shipping
dimensions, associated products, maintenance and warranty information,
equivalent products and other information, to be offered at Marketplace@Novation
or through the Services.

 

1.13         “Services” means those services provided by Novation, which are
listed and described below and mutually agreed to be provided to Supplier by
Novation and Supplier.  Novation shall provide the following services to
Supplier at no charge:

 

Product Catalog and Contract Viewing

 

Novation shall publish Product Data and Contract Portfolio information to
Members in product catalog and contract viewing modules.

 

 

Functionality

 

Criteria

Product Catalog

Product Data shall include the information required to complete a transaction,
including but not limited to: Product name, Product description, manufacturer
number, UOM, price.
Marketplace@Novation must receive this data from Supplier in Neoformat. 
Supplier may include the following additional content: Hyperlinks, images,
broader product descriptions and other rich content

 

Contract Portfolio Product Data

 

 

 

Contract Viewing

Any Novation Supplier Agreement between Supplier and Novation shall be displayed
to VHA and UHC members through the Contract Viewing module within the Contract
Management Solution

 

Novation Contract

 

 

1.14         “Supply Chain Data” means the following data for any purchase made
by a Member from Supplier through any means: Supplier identification, buyer
identification, buyer account number, GPO (e.g., Novation) contract identifier,
invoice number, invoice date, purchase order number, Supplier product number,
product description, manufacturer, manufacturer part number, quantity, unit of
measure, unit price, taxes, freight, price adjustments, and total cost, in
electronic form in accordance with EDI Standards or such other standards as
mutually agreed to by the parties.

 

2.             SERVICES

 

Subject to the terms and conditions of this Agreement and supplier’s prompt
response to providing product catalog content, Novation shall use commercially
reasonable efforts to make available to Supplier the Services within sixty (60)
days of the Effective Date.  Supplier shall negotiate in good faith with
Neoforma, Inc. for the purchase of additional supply chain solutions, including
Neoforma securing data rights from supplier in connection with services offered.

 

24

--------------------------------------------------------------------------------


 

3.             OWNERSHIP AND LICENSE

 

3.1           Novation.  Novation owns and will continue to own the compilation
or “look and feel” of all Content as it appears on Marketplace@Novation
(“Content Compilation”), subject to Section 3.4.  Any reproduction, transmission
or display of the Content Compilation by any Supplier or any third party is
strictly prohibited.

 

3.2           For the term of this Agreement, Novation grants Supplier
permission to access and use the Services in accordance with the terms of this
Agreement.

 

3.3           Supplier.  For the term of this Agreement, Supplier grants a
non-exclusive license to Novation, with a right to sublicense to Novation’s
Affiliates, including Neoforma Inc., to use, copy, modify, display, perform and
create derivative works of Supplier’s Product Data solely for the purpose of
digitizing, categorizing and formatting such information for placement at
Marketplace@Novation and for the purpose of enabling Members to participate in
Marketplace@Novation, in accordance with the terms of this Agreement.

 

3.4           Each party owns and shall retain all right, title to and interest
in its names, logos, trademarks, service marks, trade dress, copyrights and
proprietary technology, including, without limitation, those names, logos,
trademarks, service marks, trade dress, copyrights and proprietary technology
currently used or which may be developed and/or used by it in the future
(“Marks”).  Novation and its Affiliates are authorized to use Supplier’s Marks
as necessary to provide the Services under this Agreement. To the extent that
Novation modifies Product Data or other Content provided by Supplier pursuant to
this Agreement, Supplier hereby acknowledges that Novation will be the copyright
owner of the derivative works that it creates pursuant to and subject to the
license granted in Section 3.3 (whether in graphical, narrative or any other
form), and subject in all respects to Supplier ownership of the underlying
information and to the copyright of third parties.  Upon termination or
expiration of this Agreement, all such rights of Novation and its Affiliates to
use such derivative works for any purpose shall cease, unless such rights are
extended in writing by Supplier.

 

4.             SUPPLIER DATA

 

4.1           Supplier is solely responsible for all Product Data and any other
Content it supplies to Novation for inclusion at Marketplace@Novation, including
maintenance of such Product Data and Content.  Novation will not be responsible
for the accuracy or legality of information provided by Supplier for publication
at Marketplace@Novation or through the Services, and Novation may at any time at
its sole discretion, remove such information from Marketplace@Novation if
Novation reasonably believes that the information may cause liability for it.
Product Data must not (a) infringe any third party rights, including, but not
limited to intellectual property, publicity or privacy, (b) be defamatory, trade
libelous, threatening or harassing nor (c) be obscene, indecent or contain
pornography.

 

4.2           Supplier may make its Product Data available to Novation for
listing at Marketplace@Novation provided that Supplier provides the Product Data
for all Products in the manner and format set forth in the NeoFormat
specifications.  Novation may digitize, categorize and format the Product Data
and post such Product Data at Marketplace@Novation in accordance with Novation’s
standard practices for digitization, categorization and formatting of Product
Data.

 

4.3           The Product Data provided by Supplier shall include, as
applicable, the manufacturer and distributor Product numbers, manufacturer,
extended units of measure, Product descriptions and the specific terms and
conditions of Supplier’s sale of Products to Members, subject to the terms and
conditions of any contract between Supplier and a Member or Novation with
respect to any Product (“Supplier Terms and Conditions”).  Novation does not
set, approve, control or endorse the Supplier Terms and Conditions.

 

4.4           If at any time during the term of this Agreement and any renewals
or extensions thereof, distributed sales of Supplier’s Products changes and
Supplier now ships direct, either through Marketplace@Novation or through other
means, Supplier shall upon request from Novation and within ninety (90) days of
such request, provide Novation with its Supply Chain Data on a daily basis or at
least as often as provided to Members (in electronic form or otherwise) but in
no event less than on a monthly basis.  Novation may use Supply Chain Data only
in accordance with the Marketplace@Novation Data Confidentiality and Privacy
Statement (“Privacy Policy”), a current copy of which shall be provided to
Supplier upon request and posted at http://novation.neoforma.com.

 

25

--------------------------------------------------------------------------------


 

4.5           Supplier shall update Product Data from time to time and at least
quarterly in accordance with Novation’s then current policies and procedures for
accessing and updating Product Data.  Supplier shall update Product Data,
including pricing information, hospital-specific pricing information for
Non-Contract Products, Product identifications, Product numbers, extended units
of measure, names and descriptions, and the Supplier Terms and Conditions, as
required to ensure that at all times such Product Data is accurate, including
removal of any discontinued or recalled Products.

 

4.6           Novation may use Information to facilitate transactions conducted
through Marketplace@Novation, to allow access to and fulfill contractual
obligations to Novation and Members, to conduct its business as outlined in the
Privacy Policy and to create and sell aggregated reports on Marketplace@Novation
activities, provided that such reports do not contain data that has been
combined or compiled in such a way that an individual, either by name or by
other designation, can be identified.

 

4.7           Novation and Supplier agree to comply at all times with all
applicable requirements of The Health Insurance Portability and Accountability
Act of 1996 (“HIPAA”) codified at 45 CFR Parts 160 and 164.

 

5.             SYSTEM INTEGRITY

 

5.1           Supplier and Novation shall use then current industry standard
state of the art anti-virus software and procedures to prevent any software
routine or any other device including but not limited to any viruses, Trojan
horses, worms, time bombs, or cancelbots, from interfering or attempting to
interfere with the proper working of Marketplace@Novation.

 

6.             CONFIDENTIALITY

 

6.1           Except as expressly set forth in the Privacy Policy, Novation and
Supplier shall regard and preserve as confidential all information related to
the business of each other disclosed pursuant to this Agreement.  This
confidentiality obligation does not apply to (a) information that is publicly
known prior to the disclosure or becomes publicly known through no wrongful act
of the receiving party; (b) information that was in lawful possession of the
receiving party prior to disclosure and was not received as a result of any
breach of confidentiality; (c) information that was independently developed by
the receiving party outside the scope of this Agreement; (d) information which
the receiving party is required to disclose pursuant to a court order or
regulatory agency request; or (e) the existence, but not the terms or
conditions, of this Agreement.  In the event of a request for disclosure
pursuant to subsection (d), immediate notice of such request shall be provided
by the party receiving the request to the party whose information is subject to
the request to provide an opportunity to oppose such request for disclosure. 
Notwithstanding the foregoing and except as otherwise limited, Novation shall be
entitled to share (1) with its Affiliates any and all Information and (2)
Information, except pricing Information, regarding the sale of Products
distributed but not manufactured by Supplier to Members with the manufacturer of
such Product if such manufacturer is a party to a Marketplace@Novation Supplier
Agreement.

 

7.             REPRESENTATIONS AND WARRANTIES

 

7.1           Novation represents and warrants that (i) it has all rights,
titles, licenses, permissions and approvals necessary to perform its obligations
under this Agreement and to grant to Supplier all licenses and rights granted
hereunder, and that such licenses do not and will not infringe or otherwise
violate any copyright, trade secret, trademark, patent or other proprietary
right of any third party, (ii) that it has and will maintain the capability to
provide the Services and to create and host Marketplace@Novation during the term
of this Agreement , and (iii) it has complied and shall continue to comply with
all applicable legislation, laws, statutes, ordinances, rules and regulations
regarding Marketplace@Novation and the Services.

 

7.2           Supplier represents and warrants that  (i) it has full power and
authority to sell the Products to be sold by it at Marketplace@Novation and will
not offer for sale counterfeit or stolen items, (ii) it is the sole owner or is
a valid licensee of all Content provided by or on behalf of Supplier for
inclusion at Marketplace@Novation and has secured all

 

26

--------------------------------------------------------------------------------


 

necessary licenses, consents and authorizations with respect to use of such
Content and all elements thereof to the full extent contemplated herein, (iii)
no part of any Content provided by or on behalf of Supplier for inclusion at
Marketplace@Novation violates or infringes upon the patent rights, copyrights,
trade secrets, trademarks or other proprietary rights of any person or entity or
constitutes defamation, invasion of privacy or the violation of the rights of 
any person or entity, and (iv) it has complied and shall continue to comply with
all applicable legislation, laws, statutes, ordinances, rules and regulations
regarding the Products and their sale or transfer, and its actions in relation
to Marketplace@Novation and the Services.

 

7.3           EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, NOVATION
SUPPLIES MARKETPLACE@NOVATION AND THE SERVICES “AS IS” AND WITHOUT ANY WARRANTY
OR CONDITION, EXPRESS OR IMPLIED.  NOVATION SPECIFICALLY DISCLAIMS ANY AND ALL
IMPLIED WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
AND WARRANTIES ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICE. 
NOVATION ALSO DOES NOT GUARANTEE CONTINUOUS, UNINTERRUPTED ACCESS TO
MARKETPLACE@NOVATION AND THE SERVICES, AND OPERATION OF THE MARKETPLACE@NOVATION
MAY BE INTERFERED WITH BY NUMEROUS FACTORS OUTSIDE OF NOVATION’S CONTROL.  USE
OF MARKETPLACE@NOVATION AND SALE OF PRODUCTS TO MEMBERS IS AT SUPPLIER’S RISK. 
BY USING THE SERVICES AND MARKETPLACE@NOVATION, SUPPLIER REPRESENTS AND WARRANTS
THAT IT CAN FORM LEGALLY BINDING CONTRACTS UNDER APPLICABLE LAW.  FURTHERMORE,
SUPPLIER REPRESENTS AND WARRANTS THAT THE INDIVIDUAL EXECUTING THIS AGREEMENT
HAS AUTHORITY TO BIND SUPPLIER AS SELLER AND THAT BY DOING SO IS NOT BREACHING
OR IN CONFLICT WITH ANOTHER AGREEMENT OR OBLIGATION.

 

8.             INDEMNIFICATION

 

8.1           Subject to Section 8.3, Novation shall defend and/or handle at its
own expense any third party claims or actions to the extent, arising from (i)
any actual or alleged infringement of a copyright, trade secret, trademark,
patent or other proprietary right of a third party arising out of Supplier’s use
of Marketplace@Novation and the Services as permitted under this Agreement, and
(ii) any breach by Novation of any of its representations or obligations set
forth in this Agreement, and shall indemnify and hold harmless Supplier and its
respective officers and directors from and against any loss, liability, cost or
expense (including reasonable attorney’s fees) resulting from any such claim or
action, and its settlement or compromise.

 

8.2           Subject to Section 8.3, Supplier shall defend, and/or handle at
its own expense, any third-party claims or actions, to the extent arising from
(i) any breach by Supplier of any of its representations or obligations set
forth in this Agreement  (ii) any misrepresentation or omission in any Content
provided by or on behalf of Supplier in connection with the Services or at
Marketplace@Novation, (iii) any claims brought by a third party, having a basis
in contract or tort, in law or in equity, relating to any Products listed or
sold by Supplier through Marketplace@Novation or otherwise relating to
Supplier’s use of Marketplace@Novation or the Services, , and shall indemnify
and hold harmless Novation, its Affiliates, and their respective officers and
directors from and against any loss, liability, cost or expense (including
reasonable attorneys’ fees) resulting from any such claim or action, and its
settlement or compromise.

 

8.3           The party seeking indemnification under subsection 8.1 or 8.2, as
the case may be (“Indemnified Party”), shall give prompt written notice to the
other party (“Indemnifying Party”).  In addition, the Indemnified Party shall
allow the Indemnifying Party solely to direct the defense and settlement of any
such claim, with counsel of the Indemnifying Party’s choosing, and shall provide
the Indemnifying Party, at the Indemnifying Party’s expense, with information
and assistance that is reasonably necessary for the defense and settlement of
the claim.  The Indemnified Party reserves the right to retain counsel, at the
Indemnified Party’s sole expense, to participate in the defense of any such
claim.  The Indemnifying Party shall not settle any such claim or alleged claim
without first obtaining the Indemnified Party’s prior written consent, which
consent shall not be unreasonably withheld, if the terms of such settlement
would adversely affect the Indemnified Party’s rights under this Agreement.

 

8.4           The remedy provided under this Section 8 will be the Supplier’s
sole and exclusive remedies in relation to claims and actions alleging
intellectual property infringement.

 

27

--------------------------------------------------------------------------------


 

9.             LIMITATION OF LIABILITY

 

9.1           WITH THE EXCEPTION OF NOVATION’S OBLIGATIONS UNDER SECTION 8.1,
AND ANY CLAIM BASED ON THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF NOVATION OR
ITS AFFILIATES, EMPLOYEES, OFFICERS OR AGENTS, IN NO EVENT WILL NOVATION BE
LIABLE TO SUPPLIER FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
PUNITIVE DAMAGES ARISING OUT OF THIS AGREEMENT HERETO OR ITS TERMINATION,
WHETHER LIABILITY IS ASSERTED IN CONTRACT OR IN TORT, AND IRRESPECTIVE OF
WHETHER NOVATION HAS BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.
WITH THE EXCEPTION OF NOVATION’S OBLIGATIONS UNDER SECTION 8.1, AND ANY CLAIM
BASED ON THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF NOVATION OR ITS
AFFILIATES, EMPLOYEES, OFFICERS OR AGENTS, IN NO EVENT WILL NOVATION’S TOTAL
LIABILITY TO SUPPLIER OR TO ANY THIRD PARTIES UNDER THIS AGREEMENT HERETO EXCEED
ONE THOUSAND DOLLARS.

 

9.2           NOVATION DOES NOT AND CANNOT CONTROL THE FLOW OF DATA TO OR FROM
MARKETPLACE@NOVATION AND OTHER PORTIONS OF THE INTERNET.  ACTIONS OR INACTIONS
OF THIRD PARTIES MAY RESULT IN SITUATIONS IN WHICH SUPPLIER’S CONNECTION TO THE
INTERNET, AND/OR ACCESS TO MARKETPLACE@NOVATION MAY BE IMPAIRED, DISRUPTED OR
DAMAGED.  NOVATION CANNOT GUARANTEE THAT SUCH EVENTS WILL NOT OCCUR, AND
ACCORDINGLY DISCLAIMS ANY AND ALL LIABILITY RESULTING FROM OR RELATED TO SUCH
EVENTS.

 

10.          TERM AND TERMINATION

 

10.1         Term. The Term of this Agreement will commence on the Effective
Date and shall continue for a period of three  (3) years.  This Agreement will
automatically renew for additional one-year Terms unless written notice of
termination is provided by the terminating party to the non-terminating party
not less than thirty (30) days prior to the expiration of the then-effective
Term.  No other terms and conditions will be effective or binding unless
expressly agreed to by the parties in writing.

 

10.2         Termination.  Either party may terminate this Agreement at any time
for any reason whatsoever by delivering not less than ninety (90) days’ prior
written notice thereof to the other.  In addition, either party may terminate
this Agreement immediately by delivering written notice thereof to the other
upon the occurrence of either of the following events:

 

(a)           The other party breaches this Agreement and does not cure such
breach within thirty (30) days of receipt of such notice; or

 

28

--------------------------------------------------------------------------------


 

 (b)          The other party becomes bankrupt or insolvent or makes an
unauthorized assignment or goes into liquidation or proceedings are initiated
for the purpose of having a receiving order or winding up order made against it
or the other party and applies to the courts for protection from its creditors.

 

In addition, this agreement shall terminate automatically in the event that
Supplier has a single Supplier Agreement with Novation for the provision of its
Products to the Members which has terminated or expired.

 

10.3         Choice of Law. This Agreement will be governed by and construed in
accordance with the internal substantive laws of the State of Texas and the
Texas courts will have jurisdiction over all matters relating to this Agreement.

 

In addition, this agreement shall terminate automatically in the event that
Supplier has a single Supplier Agreement with Novation for the provision of its
Products to the Members which has terminated or expired.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

NOVATION, LLC,

SUPPLIER,

a Delaware limited liability company

a California corporation

 

 

 

 

By:

/s/ Larry Dooley

 

By:

/s/ Cheryl G. Gallarda

 

 

 

 

 

 

 

Title:

Vice-President, Novation Contract & Program Services

 

Title:

Vice President, Business Operations

 

 

 

 

 

 

Date:

9/8/04

 

Date:

9-09-04

 

 

 

29

--------------------------------------------------------------------------------